USDC IN/ND case 3:19-cv-01186-JD-MGG document 1 filed 12/26/19 page 1 of 17


                   UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF INDIANA
  _________________________________
                                     )
  Tatuyou L.L.C.                     )
                                     )     Civil Action No.
                      Plaintiff,     )
                                     )
  v.                                 )     COMPLAINT
                                     )
  One Ink Seven LLC,                 )
                                     )
  and                                )
                                     )
  Robert F. Smead,                   )
                                     )
                      Defendants.    )
  _________________________________  )

         Plaintiff, Tatuyou L.L.C., for its complaint against Defendants, One Ink Seven

  LLC, and Robert F. Smead, states and alleges as follows:

                                       THE PARTIES

         1.      Plaintiff Tatuyou L.L.C. is a Minnesota Limited Liability Company with its

  registered office located at 6339 St. Croix Trail South, Hastings, Minnesota, 55033

  (hereinafter “Plaintiff” or “Tatuyou”).

         2.      Upon information and belief, Defendant One Ink Seven LLC is an Indiana

  Limited Liability Company with its principal place of business located at 203 Hawthorne,

  Goshen, Indiana, 46526 (hereinafter “OIS”).

         3.      Upon information and belief, Defendant Robert F. Smead is a natural person

  residing in the State of Indiana (hereinafter “Smead”).

         4.      Upon information and belief, Defendant Smead maintains both an

  ownership interest in, and is a decision making leader or overseer of Defendant OIS. Upon




                                             -1-
USDC IN/ND case 3:19-cv-01186-JD-MGG document 1 filed 12/26/19 page 2 of 17


  further information and belief, Defendant Smead was a moving, active and conscious force

  behind certain of the tortious acts alleged herein.

         5.      Upon information and belief, Defendant OIS and Defendant Smead

  (hereinafter, collectively “Defendants”) make and sell various products for use in

  connection with the tattoo industry.



                                   JURISDICTION AND VENUE

         6.      This is an action for patent infringement under the patent laws of the United

  States of America, specifically 35 U.S.C. §1 et seq., and particularly 35 U.S.C. § 271.

         7.      This civil action also arises under the Acts of Congress relating to

  trademarks, namely, the Lanham Act, 15 U.S.C. § 1051 et. seq., and particularly 15 U.S.C.

  § 1125(a).

         8.      This civil action also arises under the copyright laws of the United States,

  17 U.S.C. §§ 101 et seq.

         9.      This Court has subject matter jurisdiction under 28 U.S.C. §§1331, 1338,

  1367 and 15 U.S.C. §1121.

         10.     This Court has personal jurisdiction over Defendant OIS and Defendant

  Smead as each are organized and domiciled in, and have committed acts within, the

  Northern District of Indiana, wherein said acts have caused injury to Plaintiff.

         11.     Upon information and belief, this Court has personal jurisdiction over

  Defendant Smead in connection with his active decision making within Defendant OIS, as

  well as having been a moving, active, and conscious force behind certain of the tortious

  acts alleged herein, including such tortious acts occurring within the Northern District of




                                              -2-
USDC IN/ND case 3:19-cv-01186-JD-MGG document 1 filed 12/26/19 page 3 of 17


  Indiana. Upon further information and belief, Defendant Smead is domiciled in the

  Northern District of Indiana, purposefully availing himself to this Court’s jurisdiction.

         12.     Venue is proper in this district under 28 U.S.C. §1391(c) because

  Defendants are subject to personal jurisdiction in this district.




                                       BACKGROUND

         13.     Since 2005, Plaintiff Tatuyou has been in the business of selling products

  used in the tattoo industry. Tatuyou provides products available to tattoo artists, and their

  clients, that assist in the application of tattoos and their immediate aftercare. Such products

  include stencil inks, stencil preparations, stencil paper and aftercare bandages. Tatuyou

  offers their products for sale, amongst other places, through an internet website owned and

  operated by Tatuyou under the Tatuderm® brand located at: https://www.tatuderm.com/

         14.      Plaintiff Tatuyou maintains an intellectual property portfolio of innovative

  patents, trademarks and copyrights, all in relation to its business of offering products for

  the tattoo industry.

         15.     Upon information and belief, Defendant OIS does business as “Electrum

  Supply” and owns and operates an internet website with the following domain name:

  https://www.electrumsupply.com/



                                     COUNT I
                         INFRINGEMENT OF U.S. PAT. NO. 9,546,281




                                               -3-
USDC IN/ND case 3:19-cv-01186-JD-MGG document 1 filed 12/26/19 page 4 of 17


         16.     On January 17, 2017, U.S. Patent No. 9,546,281 entitled “Tattoo Stencil

  Composition and Method for Manufacturing” (hereinafter “the ’281 patent”) was duly and

  legally issued in the name of the inventor, Russell E. Blette. A copy of the ’281 patent is

  attached herewith as Exhibit A to the Complaint.

         17.     Plaintiff Tatuyou is the owner by assignment of the entire right, title, and

  interest in and to the ’281 patent.

         18.     Upon information and belief, Defendant OIS has been and is infringing the

  ’281 patent under 35 U.S.C. §271(a) by making, using or selling, without license or

  authority from Tatuyou, in this district and elsewhere in the United States, skin applicable

  compositions that aid in the transfer of tattoo stencil patterns printed by an ink jet printer,

  said compositions being offered under the names “Electrum Premium Tattoo Stencil

  Primer”1 and “Electrum Gold Standard Tattoo Stencil Primer.”2

         19.     On December 20, 2018, Tatuyou’s attorney sent Defendant OIS a letter

  informing OIS of its infringement of the ’281 patent. A copy of the Decmeber 20, 2018,

  letter, the contents of which are fully incorporated herein by this reference, is attached

  herewith as Exhibit B to the Complaint.

         20.     Enclosed with the December 20, 2018, letter, Tatuyou’s attorney included

  a courtesy copy of the ’281 patent.

         21.     Upon information and belief, Defendant OIS will continue to infringe the

  ’281 patent unless enjoined by the Court.


  1
    See, e.g., https://www.electrumsupply.com/electrum-premium-tattoo-stencil-primer-8-
  oz-zach-brunner-limited/
  2
    See, e.g., https://www.electrumsupply.com/electrum-gold-standard-tattoo-stencil-
  primer-8-oz/



                                               -4-
USDC IN/ND case 3:19-cv-01186-JD-MGG document 1 filed 12/26/19 page 5 of 17


            22.     Tatuyou has been damaged by Defendant OIS’ infringement of the ’281

  patent, and will continue to be damaged by that infringement, unless Defendant OIS’

  infringement is enjoined by this Court.

            23.     Defendant OIS has had actual knowledge of the ’281 patent since at least

  receipt of the December 20, 2018, letter, and its continuing infringement of the ’281 patent

  continues to be willful and deliberate.



                                      COUNT II
                      ACTIVE INDUCEMENT OF INFRINGEMENT OF
                                U.S. PAT. NO. 9,546,281

            24.     Tatuyou incorporates the allegations of the preceding paragraphs as though

  fully restated herein in their entirety.

            25.     Upon information and belief, as evinced by Defendant OIS’ description of

  the “Electrum Premium Tattoo Stencil Primer”3 and “Electrum Gold Standard Tatoo

  Stencil Primer”4, copies of which are attached herewith as Exhibit C to the Complaint,

  Defendant OIS has been and is actively inducing the infringement of the ’281 patent under

  35 U.S.C. §271(b) by knowingly calculating to induce third parties to directly infringe the

  ’281 patent.

            26.     Upon information and belief, Defendant OIS will continue to actively

  induce infringement of the ’281 patent unless enjoined by the Court.

            27.     Tatuyou has been damaged by Defendant OIS’ actively inducing

  infringement of the ’281 patent, and will continue to be damaged by that active inducement


  3
      See, fn 1, supra.
  4
      See, fn 2, supra.



                                               -5-
USDC IN/ND case 3:19-cv-01186-JD-MGG document 1 filed 12/26/19 page 6 of 17


  of infringement, unless Defendant OIS’ active inducement of infringement is enjoined by

  this Court.



                              COUNT III
           CONTRIBUTORY INFRINGEMENT OF U.S. PAT. NO. 9,546,281

          28.     Tatuyou incorporates the allegations of the preceding paragraphs as though

  fully restated herein in their entirety.

          29.     Upon information and belief, Defendant OIS has been and is actively

  contributorily infringing the ’281 patent under 35 U.S.C. §271(c) by selling components

  of the patented composition and/or apparatus for practicing the method of the invention of

  the ’281 patent.

          30.     Upon information and belief, Defendant OIS will continue to contributorily

  infringe the ’281 patent unless enjoined by the Court.

          31.     Tatuyou has been damaged by Defendant OIS’ contributory infringement

  of the ’281 patent, and will continue to be damaged by that contributory infringement,

  unless Defendant OIS’ contributory infringement is enjoined by this Court.



                                 COUNT IV
                 DIRECT INFRINGEMENT OF U.S. PAT. NO. 8,545,613

          32.     Tatuyou incorporates the allegations of the preceding paragraphs as though

  fully restated herein in their entirety.

          33.     On October 1, 2013, U.S. Patent No. 8,545,613 entitled “Tattoo Transfer

  Pattern Printed By An Ink Jet Printer” (hereinafter “the ’613 patent”) was duly and legally




                                             -6-
USDC IN/ND case 3:19-cv-01186-JD-MGG document 1 filed 12/26/19 page 7 of 17


  issued in the name of the inventor, Russell E. Blette. A copy of the ’613 patent is attached

  herewith as Exhibit D to the Complaint.

             34.      Plaintiff Tatuyou is the owner by assignment of the entire right, title, and

  interest in and to the ’613 patent.

             35.      Upon information and belief, Defendant OIS has been and is infringing the

  ’613 patent under 35 U.S.C. §271(a) by making, using or selling, without license or

  authority from Tatuyou, in this district and elsewhere in the United States, a tattoo stencil

  ink composition under the name “NOX Violet” for use with tattoo transfer patterns printed

  by an ink jet printer, wherein said tattoo stencil ink composition embodies the inventions

  claimed in the ’613 patent.5

             36.      Upon information and belief, Defendant OIS has been and is infringing the

  ’613 patent under 35 U.S.C. §271(a) by making, using or selling, without license or

  authority from Tatuyou, in this district and elsewhere in the United States, a tattoo stencil

  ink composition under the name “Eco Stencils” for use with tattoo transfer patterns printed

  by an ink jet printer, wherein said tattoo stencil ink composition embodies the inventions

  claimed in the ’613 patent.6

             37.      Upon information and belief, the stencil ink composition Defendant OIS

  markets as “NOX Violet” is substantially the same composition as Defendant OIS markets

  as “Eco Stencils.”

             38.      On June 12, 2019, Tatuyou’s attorney sent counsel for Defendant OIS a

  letter informing OIS of its infringement of the ’613 patent by marketing the “NOX Violet”

  5
      See, e.g., https://www.electrumsupply.com/nox-violet-tattoo-stencil-ink/
  6
      See., e.g., https://www.electrumsupply.com/electrum-eco-stencil-stencil-printer-ink-4oz/




                                                       -7-
USDC IN/ND case 3:19-cv-01186-JD-MGG document 1 filed 12/26/19 page 8 of 17


  composition. A copy of that, letter, the contents of which are fully incorporated herein by

  this reference, is attached herewith as Exhibit E to the Complaint.

          39.     Enclosed with the June 12, 2019, letter, Tatuyou’s attorney included a

  courtesy copy of the ’613 patent.

          40.     Upon information and belief, Defendant OIS will continue to infringe the

  ’613 patent unless enjoined by the Court.

          41.     Tatuyou has been damaged by Defendant OIS’ infringement of the ’613

  patent, and will continue to be damaged by that infringement, unless Defendants’

  infringement is enjoined by this Court.

          42.     Upon information and belief, Defendant OIS has had actual knowledge of

  the ’613 patent since at least receipt of the June 12, 2019, letter, and its continuing

  infringement of the ’613 patent continues to be willful and deliberate.




                                  COUNT V
                   ACTIVE INDUCEMENT OF U.S. PAT. NO. 8,545,613

          43.     Tatuyou incorporates the allegations of the preceding paragraphs as though

  fully restated herein in their entirety.

          44.     Upon information and belief, and as evinced by the “Eco Stencils”

  instructions attached herewith as Exhibit F to the Complaint, Defendant OIS has been and

  is actively inducing the infringement of the ’613 patent under 35 U.S.C. §271(b) by

  knowingly calculating to induce third parties to directly infringe the ’613 patent.




                                              -8-
USDC IN/ND case 3:19-cv-01186-JD-MGG document 1 filed 12/26/19 page 9 of 17


          45.     Upon information and belief, Defendant OIS will continue to actively

  induce infringement of the ’613 patent unless enjoined by the Court.

          46.     Tatuyou has been damaged by Defendant OIS’ actively inducing

  infringement of the ’613 patent, and will continue to be damaged by that active inducement

  of infringement, unless Defendant OIS’ active inducement of infringement is enjoined by

  this Court.



                              COUNT VI
           CONTRIBUTORY INFRINGEMENT OF U.S. PAT. NO. 8,545,613

          47.     Tatuyou incorporates the allegations of the preceding paragraphs as though

  fully restated herein in their entirety.

          48.     Upon information and belief, Defendant OIS has been and is actively

  contributorily infringing the ’613 patent under 35 U.S.C. §271(c) by selling components

  of the patented device and/or apparatus for practicing the method of the invention of the

  ’613 patent.

          49.     Upon information and belief, Defendant OIS will continue to contributorily

  infringe the ’613 patent unless enjoined by the Court.

          50.     Tatuyou has been damaged by Defendant OIS’ contributory infringement

  of the ’613 patent, and will continue to be damaged by that contributory infringement,

  unless Defendant OIS’ contributory infringement is enjoined by this Court.



                                    COUNT VII
                     VIOLATION OF §43(a) OF THE LANHAM ACT
                              (against Defendant OIS)




                                             -9-
USDC IN/ND case 3:19-cv-01186-JD-MGG document 1 filed 12/26/19 page 10 of 17


          51.     Tatuyou incorporates the allegations of the preceding paragraphs as though

  fully restated herein in their entirety.

          52.     Count VII arises under Section 43(a) of the Federal Trademark Act of 1946

  as amended (15 U.S.C. §1125(a)).

          53.     Plaintiff Tatuyou first began use of the mark INKJET STENCILS in

  interstate commerce in January, 2018, in association with temporary tattoo ink and stencils

  for transfer of a tattoo stencil pattern to skin.

          54.     Plaintiff Tatuyou is the owner of U.S. Trademark Registration No.

  5,608,906, for the mark INKJET STENCILS (hereinafter, “the ‘906 registration.”). A copy

  of the ’906 registration is attached herewith as Exhibit G to the Complaint.

          55.     Since at least January 2018, Plaintiff Tatuyou has also used the following

  stylization of the mark INKJET STENCILS in association with, inter alia, temporary tattoo

  ink and stencil paper for the transfer of a tattoo stencil pattern to skin:




          56.     Since at least January 2018, Tatuyou has continually used the INKJET

  STENCILS trademark in commerce in association with temporary tattoo ink and stencils

  for transfer of a tattoo stencil pattern to skin.

          57.     Plaintiff Tatuyou has used its INKJET STENCIL mark to distinguish

  Tatuyou’s goods from all other goods of the same classes, and Tatuyou has acquired

  goodwill through the use of the aforementioned mark.




                                                - 10 -
USDC IN/ND case 3:19-cv-01186-JD-MGG document 1 filed 12/26/19 page 11 of 17


         58.     Plaintiff Tatuyou’s INKJET STENCILS mark has acquired secondary

  meaning to the public indicating Tatuyou as the source of the goods.

         59.     Plaintiff Tatuyou’s INKJET STENCILS stylized trademark has acquired

  secondary meaning to the public indicating Tatuyou as the source of the goods.

         60.      Upon information and belief, Defendant OIS has, without authorization

  from Tatuyou, adopted or used a counterfeit mark which is identical with, or substantially

  indistinguishable from, Tatuyou’s INKJET STENCILS stylized mark (hereinafter the

  “counterfeit mark”).

         61.     An example of Defendant OIS’ use of the counterfeit mark can be found at

  the following URL: https://www.electrumsupply.com/pacon-tracing-paper-500-sheets/ A

  copy of the example is attached herewith as Exhibit H to the Complaint.

         62.     Defendant OIS’ use of the counterfeit mark constitutes an act in violation

  of 15 U.S.C. §1125(a) in that such use is likely to cause confusion, cause mistake or deceive

  as to affiliation, connection or association of Defendants OIS with Plaintiff Tatuyou.

         63.     Defendant OIS’ use of the counterfeit mark falsely attributes Plaintiff

  Tatuyou as the origin, sponsorship or approval of the Defendant OIS’ products or services,

  and falsely represents that the Defendant OIS’ products or services are provided by,

  marketed by, sponsored by, approved of or licensed by Plaintiff Tatuyou.

         64.     As a proximate result of the Defendant OIS’ acts, Plaintiff Tatuyou has

  suffered detriment to its business, goodwill, reputation and profits, all to its damage in an

  amount as yet not fully ascertained.

         65.     Defendant OIS’ conduct constitutes trademark infringement and unfair

  competition in violation of Section 43(a) of the Trademark Act (15 U.S.C. § 1125(a)).




                                             - 11 -
USDC IN/ND case 3:19-cv-01186-JD-MGG document 1 filed 12/26/19 page 12 of 17


          66.     As Defendant OIS has flagrantly disregarded the rights of Plaintiff Tatuyou,

  this is an exceptional case and Tatuyou is entitled to recover three times its damages plus

  reasonable attorney’s fees pursuant to 15 U.S.C. §1117.



                                    COUNT VIII
                     VIOLATION OF §43(a) OF THE LANHAM ACT
                             (against Defendant Smead)

          67.     Tatuyou incorporates the allegations of the preceding paragraphs as though

  fully restated herein in their entirety.

          68.     Count VIII arises under Section 43(a) of the Federal Trademark Act of 1946

  as amended (15 U.S.C. §1125(a)).

          69.     Upon information and belief, Defendant Smead knowingly, intentionally

  and deliberately authorized or directed Defendant OIS to adopt and use, or participated in

  Defendant OIS adopting and using, the counterfeit mark in order to cause confusion,

  mistake and to deceive.

          70.     Plaintiff Tatuyou therefore alleges that the acts of Defendant Smead in his

  personal capacity of allowing Defendant OIS to adopt the counterfeit mark constitute

  trademark infringement which has been committed with the intent to cause confusion,

  mistake and to deceive.

          71.     By reason of Defendant Smead’s acts alleged herein, Plaintiff Tatuyou has

  or will suffer damage to its business, reputation and goodwill and the loss of sales and

  profits Tatuyou would have made but for Defendant Smead’s acts.

                                  COUNT IX
                  COPYRIGHT INFRINGEMENT (17 U.S.C. 504, et seq.)




                                             - 12 -
USDC IN/ND case 3:19-cv-01186-JD-MGG document 1 filed 12/26/19 page 13 of 17


          72.     Tatuyou incorporates the allegations of the preceding paragraphs as though

  fully restated herein in their entirety.

          73.     Plaintiff Tatuyou markets its products via, inter alia, an internet website

  having the following URL: https://www.tatuderm.com/ (hereinafter “Tatuyou’s website”).

          74.     A copyright notice is contained on each page of Tatuyou’s website.

          75.     Plaintiff Tatuyou is the sole copyright owner of the text and images

  contained within Tatuyou’s website.

          76.     Plaintiff Tatuyou is the sole copyright owner of the below image found on

  Tatuyou’s website:




          77.     Plaintiff Tatuyou has filed an application, deposit and fees with the U.S.

  Copyright Office relative to the above-identified image.

          78.     Upon information and belief, and without authorization, Defendants

  reproduced and created a derivative work based upon the above-identified image. A copy

  of said derivative work is attached herewith as Exhibit I to the Complaint.

          79.     Upon Information and belief, the derivative work was published by

  Defendant Smead via his personal Instagram account.




                                             - 13 -
USDC IN/ND case 3:19-cv-01186-JD-MGG document 1 filed 12/26/19 page 14 of 17


         80.     The portion of the derivative work based upon the above-identified image

  is substantially similar to the above-identified image.

         81.     Upon information and belief, Defendants have published and/or distributed

  the derivative work wherein such publication and/or distribution has been done without

  license from Tatuyou, contrary to the desires of Tatuyou and without Tatuyou’s consent.

         82.     Upon information and belief, Defendants knew the image belonged to

  Tatuyou and that it did not have permission to exploit Tatuyou’s work by creating

  derivative works based upon the above-identified image.

         83.     Upon information and belief, by the acts alleged herein, Defendants have

  directly infringed Tatuyou’s copyright.

         84.     Defendants’ infringement of Tatuyou’s copyright has caused and is causing

  Tatuyou irreparable injury, loss and damages, and unless Defendants are restrained from

  continuing their wrongful infringement, the irreparable damage to Tatuyou will increase

  without adequate remedy at law.

                                   PRAYER FOR RELIEF

         WHEREFORE, Plaintiff Tatuyou prays for the following relief:

         (a)     Declaring that Defendant OIS has infringed at least one claim of U.S. Pat.

                 No. 8,545,613;

         (b)     Declaring that Defendant OIS’ infringement of U.S. Pat. No. 8,545,613 is

                 willful;

         (c)     Enjoining Defendant OIS, its officers, agents, servants, employees and

                 attorneys and all person in active concert or participation, from any further

                 infringement of U.S. Pat. No. 8,545,613;




                                             - 14 -
USDC IN/ND case 3:19-cv-01186-JD-MGG document 1 filed 12/26/19 page 15 of 17


        (d)   Declaring that Defendant OIS has infringed at least one claim of U.S. Pat.

              No. 9,546,281;

        (e)   Declaring that Defendant OIS’ infringement of U.S. Pat. No. 9,546,281is

              willful;

        (f)   Enjoining Defendant OIS, its officers, agents, servants, employees and

              attorneys and all persons in active concert or participation, from any further

              infringement of U.S. Pat. No. 9,546,281;

        (g)   Awarding Plaintiff Tatuyou damages, cost and interest under 35 U.S.C. §

              284;

        (h)   Declaring that the award for patent infringement damages be trebled as

              provided by 35 U.S.C. § 284 for willful infringement;

        (i)   Declaring this case to be exceptional and awarding Plaintiff its reasonable

              attorneys’ fees pursuant to 35 U.S.C. § 285, (plus interest);

        (j)   Declaring that Defendants, their officers, agents, servants, employees and

              attorneys and all persons in active concert or participation, be permanently

              enjoined from directly or indirectly infringing Plaintiff’s INKJET

              STENCILS trademark in any manner;

        (k)   Declaring that Defendants be required to pay to Plaintiff such damages as

              Plaintiff has sustained as a result of Defendants’ trademark infringement,

              and to account for all gains, profits and advantages derived by said

              Defendants from their infringement of Plaintiff’s trademark, together with

              interest on such damages as the Court deems appropriate;

        (l)   Declaring that Defendants be required to pay to Plaintiff three times its




                                          - 15 -
USDC IN/ND case 3:19-cv-01186-JD-MGG document 1 filed 12/26/19 page 16 of 17


               actual damages sustained as a result of Defendants’ trademark infringement

               of said trademarks, pursuant to 15 U.S.C. § 1117.

        (m)    Declaring that Defendants pay to Plaintiff the costs and disbursements of

               this action, together with reasonable attorneys’ fees as provided by 15

               U.S.C. § 1117.

        (n)    Declaring that Defendants, their officers, agents, servants, employees and

               attorneys and all persons in active concert or participation, be permanently

               enjoined and restrained from acts of copyright infringement pursuant to 17

               U.S.C. § 502, including but no limited to being enjoined from directly or

               indirectly infringing the copyright of Plaintiff in any manner and from

               causing, contributing to or participating in the use, reproduction or

               distribution of Plaintiff’s copyrighted work;

        (o)    Declaring that Defendants be required to pay Plaintiff such damages and

               profits as provided by 17 U.S.C. § 504 and to account for all gains, profits

               and advantages derived by Defendants from their infringement of Plaintiff’s

               copyrights, together with interest on such damages as the Court deems

               appropriate;

        (p)    Declaring that Defendants be required to pay Plaintiff the costs and

               disbursements of this action, together with reasonable attorneys’ fees

               provided by 17 U.S.C. § 505; and

        That this Court award such other and further relief as shall be deemed just.




                                           - 16 -
USDC IN/ND case 3:19-cv-01186-JD-MGG document 1 filed 12/26/19 page 17 of 17


  Dated: December 26, 2019            Respectfully submitted,

                                      Botkin & Hall, LLP
                                      1003 North Hickory Road
                                      South Bend, IN 46615
                                      Phone: (574) 234-3900
                                      Facsimile: (574) 236-2839

                                      /s/Michael D. Marston
                                      Michael D. Marston
                                      Indiana Bar No. 26875-71
                                      mmarston@bhlawyers.net

                                      Garrick T. Lankford
                                      glankford@bhlawyers.net
                                      Indiana Bar No. 28648-20
                                      Attorneys for Plaintiff


                                      DuFault Law Firm, P.C.
                                      P.O. Box 1219
                                      Minnetonka, MN 55345
                                      Tel: (952) 935-4392
                                      Fax: (866) 936-4542

                                      /s/ Dustin R. DuFault____
                                      Minnesota Bar No. 302,776
                                      DDuFault@DuFault-Law.com
                                      Attorneys for Plaintiff




                                   - 17 -
